Citation Nr: 1508286	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 1978 Board of Veterans' Appeals (Board) decision that denied service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.

This matter comes before the Board on the Veteran's December 2012 motion alleging CUE in a previous October 4, 1978 Board decision that denied service connection for a nervous condition.

In March 2012, the RO granted service connection for schizophrenia and assigned a 100 percent evaluation, effective July 7, 2011.


FINDINGS OF FACT

1.  In an October 1978 decision, the Board denied service connection for a nervous condition.

2.  The denial of the Veteran's claim of service connection for a nervous condition in the October 1978 Board decision was not in accord with the laws and regulations in existence at that time.


CONCLUSION OF LAW

The October 4, 1978 decision that denied service connection for a nervous condition was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1409 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reverse or revise, on the grounds of CUE, an October 1978 Board decision that denied service connection for a nervous condition.

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, a prior decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400 to 20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  The implementing regulation defines CUE as a very specific and rare kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2014). 

A determination of CUE in a prior Board decision must be based on the record and 
the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Under the regulations in effect at the time of the October 1978 decision, psychosis was classified as a chronic disability.  38 C.F.R. § 3.309(a) (1978).  Moreover, when a chronic disease was shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, were service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (1978).  Even if the disease at issue was initially diagnosed after a veteran's discharge from service, service connection could still be granted when all the evidence established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1978).

The evidence on file at the time of the October 1978 Board decision includes a June 1970 enlistment examination.  Although the clinician did not check the appropriate box indicating a normal psychiatric evaluation, it is clear that all systems were normal.  The Veteran reported excessive worry on the accompanying medical history report.

Service treatment records (STRs) establish that the Veteran injured his right shoulder during a 1971 parachute jump.  He was treated for pain on numerous occasions and was prescribed valium in January 1973.

In a September 1972 correspondence, the Veteran's mother stated that she was "greatly concerned" about the Veteran because his letters home were "very incoherent."  

An April 1973 separation examination contains a normal psychiatric evaluation.

The Veteran filed an original claim for service connection for a right shoulder disability in May 1973.

An August 1973 VA cardiac examination report shows that the Veteran complained of feeling anxious, tense, and aggressive.  He also complained of "bouts of depression."  The examiner recommended the Veteran undergo a psychiatric evaluation.

An August 1973 VA psychiatric evaluation report shows that the Veteran appeared preoccupied, somewhat tense, spontaneous, cooperative, and quiet.  Production of thought was realistic.  Flow of ideas was adequate, but with some pressure of thought.  The Veteran indicated that when talking with friends he became angry and argumentative, and that he had lost his friends as a result of this behavior.  He reportedly did not "feel the same as before."  The examiner noted that the Veteran exhibited low self-esteem ideas and uncontrollable explosiveness.  Disorder of perception was not elicitable.  Emotional reactions were at times inappropriate.  The diagnosis was anxiety neurosis in an explosive personality.

An August 1974 letter from Dr. L.J.M.D. shows that he had treated the Veteran since June 1974 for chronic psychosis with depressive fund and a "strong picture of schizophrenia."  He exhibited regressive tendencies, aggressive and destructive reactions, negativism, difficulty adjusting to adult life, and bad reasoning.

A February 1975 Form 9 indicates that the Veteran's mother had observed "abnormal conduct" since his May 1973 discharge from active service.

A May 1975 VA discharge summary shows that the Veteran received inpatient psychiatric treatment for schizophrenia from February 20, 1975 to May 9, 1975.

A June 1975 letter from Dr. M.A.T. contains a diagnosis of "schizophrenia, chronic, undifferentiated type as a maturation of his previous 'anxiety neurosis in an explosive personality disorder.'"  

A December 1975 private provider discharge summary shows that the Veteran received inpatient psychiatric treatment for schizophrenia from November 6, 1975 to December 5, 1975.  

A March 1976 letter from Dr. M.G.B. indicates that he treated the Veteran in January 1972 for a nervous breakdown and "again" in September 1973, at which time he diagnosed schizophrenia and referred the Veteran to a psychiatrist.

A March 1976 letter from Dr. J.E.A. indicates that the Veteran had been receiving treatment for psychoneurotic disturbance since June 1973.

A March 1976 statement from the Veteran's mother indicates that the Veteran was home on leave in January 1972 when he had his nervous breakdown.

A March 1976 letter from Dr. J.E.V. indicates that the Veteran reportedly began to hear voices and have trouble concentrating in 1972, but did not seek treatment during service because he feared people would think he was mentally ill.  The doctor explained that schizophrenia is a "slow development process" and stated that the anxiety and explosiveness noted by the August 1973 VA examiner were symptoms of schizophrenia.  He also noted that the Veteran had received psychiatric treatment since his May 1973 discharge.

In a May 1977 letter, Dr. L.J.M.D. explained that the symptoms of anxiety and explosive reaction were the first symptoms of schizophrenia.  He reiterated this opinion in an April 1978 letter.

The transcript from a May 1977 hearing shows that the Veteran's mother testified because he was unable to do so.  She described writing to the American Red Cross after receiving letters from her son while he was stationed in Germany.  She submitted a letter from her son dated September 5, 1972 as evidence that something was wrong with him at that time.  Unfortunately, that document is not in the claims file.  The Veteran's mother testified that her son was "destroyed emotionally" when he returned home.  He sometimes started screaming, laid down in the yard, and asked her to give him a rifle because he was afraid someone was going to kill him.  He tried to study at the University of Puerto Rico, but was unable to due to his psychiatric disability.  The Veterans Service Organization that had been representing the Veteran refused to represent him any longer after he became hysterical and destroyed some records.

In an April 1984 letter, Dr. J.E.V. noted that the Veteran was prescribed anti-psychotic medication while home on leave in 1972, which was effective because the Veteran was able to return to active duty.  He explained that the Veteran's "emotional condition evolved while on active duty" and that he first developed symptoms of schizophrenia during service. 

In its October 1978 decision, the Board denied service connection for a nervous condition.  The Board noted that anxiety neurosis was not a presumptive disease, and found that "[r]egardless of the maturation of the anxiety neurosis into schizophrenia, the evidence shows schizophrenia was first diagnosed in 1975 and this exceeds the applicable time limit for the manifestation of this condition in accordance with applicable rules and regulations."  The Board noted that no delusions or hallucinations or break with reality were reported during the August 1973 VA examination.  The Board also found that "notwithstanding the report of a psychiatric disorder in 1972, the absence of a psychiatric disorder on examination prior to discharge from service contraindicates that a chronic psychiatric disease was present prior to May 1973."  

The Board finds that the Board's October 1978 findings are factually and legally incorrect.  The evidence on file at that time indicates that the Veteran's psychiatric problems began while on active duty, and that these problems/symptoms were continuous from 1972 up to the time of the October 1978 decision.  The evidence in support of this finding includes the credible lay statements from the Veteran and his mother, and his mother's credible testimony.  Further, the March 1976 letter from Dr. M.G.B. supports the finding that the Veteran's schizophrenia was incurred during service.  The doctor indicated that he treated the Veteran for a nervous breakdown in 1972 and "again" in September 1973, at which time he diagnosed schizophrenia.  This language indicates that the Veteran's schizophrenia in 1973 was a continuation of the condition for which he was treated during service in 1972.  Moreover, the April 1984 letter from Dr. J.E.V. explains why the Veteran was able to return to active duty after his nervous breakdown in 1972.   

Based on the foregoing, the Board finds that the evidence on file at the time of the October 1978 decision established continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) (1978).  More importantly, the evidence on file at that time, including that pertinent to service, supported the conclusion that the Veteran had schizophrenia that was incurred during active service in accordance with 38 C.F.R. § 3.303(d) (1978).  Consequently, the Board concludes that the correct facts, as well as the laws and regulations in effect at the time of the October 1978 decision, shows that the Veteran was entitled to a grant of service connection for schizophrenia.  The Board also finds that reasonable minds could not differ as to this conclusion; it is undebatable that the Veteran was entitled to a grant of service connection at that time.  As such, the October 1978 Board decision was the product of CUE, and should be revised accordingly.  See 38 C.F.R. § 20.1403.





ORDER

The October 1978 Board decision was clearly and unmistakably erroneous and the decision is revised to reflect an award of service connection for schizophrenia.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


